Citation Nr: 1034395	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The appeal was remanded by the Board 
in August 2008 and March 2009 for further development of the 
claims, and it now returns to the Board for appellate review.

In June 2008, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1. Left knee degenerative joint disease, status post total knee 
arthroplasty, is related to the veteran's active service.

2. Right knee degenerative joint disease, is related to the 
veteran's active service.


CONCLUSIONS OF LAW

1. Left knee degenerative joint disease, status post total knee 
arthroplasty was incurred in the Veteran's active duty military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2. Right knee degenerative joint disease was incurred in the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for 
degenerative joint disease of the left and right knees is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) and the implementing regulations.  
Additionally, the Board observes that this case was remanded by 
the Board twice.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this case, should any 
noncompliance with remand orders exist, any prejudice to the 
Veteran that may have resulted is negated by the Board's 
favorable decision below.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

In evaluating a claim for aggravation of a preexisting disorder 
during service, the Board must first determine that the disorder 
preexisted service.  When no preexisting disorder is noted upon 
entry into service, the Veteran is presumed to have been sound 
upon entry and the presumption of soundness arises.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
However, if a preexisting disorder is noted upon entry into 
service, the Veteran cannot claim service connection for that 
disorder, but the Veteran may bring a claim for service-connected 
aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  The pertinent VA regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports."  38 C.F.R. § 
3.304(b).  

If a veteran is found to have had a preexisting disability and 
there is an increase in that disability during service, 38 
U.S.C.A. § 1153 provides that a preexisting injury or disease 
will be presumed to have been aggravated during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  However, aggravation 
will not be conceded where there was no increase in severity of 
the disability during service, based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.

The Veteran has the responsibility to establish an increase in 
severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Such increase must be shown through independent medical 
evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no 
evidence of injury, complaints, or treatment of the preexisting 
disability in service, an increase in severity has not been 
shown.  However, should such increase be established, aggravation 
is presumed to be the result of service, unless rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner; see also 
VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  A claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the rebuttal standard attaches.  Cotant v. Principi, 17 
Vet. App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence or 
temporary flare-ups of symptoms do not constitute an increase in 
severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 
2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that the Veteran's January 1966 entrance 
examination was silent for complaint, treatment, or diagnosis 
with regard to both knees, and the clinical examination at that 
time was normal.  Absent a clinical notation that the Veteran had 
a knee disorder at entrance, he is presumed to have been in sound 
condition upon entry into service.  38 U.S.C.A. § 1111; Wagner.  

However, clear and unmistakable evidence that the injury or 
disease preexisted service may rebut this presumption.  In this 
regard, the only evidence that a knee disorder preexisted service 
is the Veteran's reports at his November 1967 separation 
examination of joint problems and a left knee injury prior to 
service.  The Veteran is competent to describe his symptoms and 
injury; however, his descriptions of pre-service injury alone do 
not constitute clear and unmistakable evidence that he had a 
preexisting disability of the left knee.  Further, as there is 
not clear and unmistakable evidence of a preexisting disability, 
the Board need not discuss whether there was aggravation of such 
disability.  Thus, the Veteran remains presumed to have been 
sound upon entrance into service.  Accordingly, the discussion 
below concerns only whether service connection is warranted for a 
left or right knee disorder on a presumptive or direct basis.

The Board notes that the medical evidence of record shows that 
the Veteran had a diagnosis of degenerative joint disease of both 
knees and that he underwent arthroplasty of the left knee in 
October 2008.  Therefore, the Board determines that the Veteran 
has a current diagnosis of degenerative joint disease of the 
bilateral knees, status post-total knee arthroplasty on the left.

The Veteran contends that he twisted both knees in 1967, but 
reports that he did not seek treatment in service.  Service 
treatment records, other than the separation examination, reveal 
no complaint, treatment, or diagnosis with regard to the knees.  
The clinical examination at separation was normal.  

Thus, the claims turn on whether there is a causal relationship 
between the Veteran's left and right knee disabilities and his 
military service.  The Board notes that, although the Veteran has 
a current diagnosis of degenerative joint disease of the left and 
right knees, the medical evidence does not establish that the 
degenerative joint disease manifested within one year of 
discharge in February 1968.

With respect to direct service connection, the Board notes that 
there are conflicting medical opinions of record regarding 
whether the Veteran's current left knee disabilities are directly 
related to his military service.  

The Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board must 
account for the evidence that it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

The Veteran was afforded a VA examination in October 2008.  The 
examiner opined that it is less likely as not that the Veteran's 
present knee problems could be directly related to his military 
service.  In support of this opinion, the examiner cited the 
suggested preexisting left knee injury and the lack of documented 
diagnosis and treatment of either knee during service.  However, 
the examiner failed to discuss the June 2007 summary of the 
Veteran's private treatment with Dr. JAB dating back to April 
1968, which weakens the probative value of the examiner's 
opinion. 

In contrast, Dr. JAB summarized over twenty years of treating the 
Veteran for knee symptoms, including pain and swelling, starting 
in April 1968 and continuing to the present day.  Dr. JAB opined 
that the Veteran's knee problems are a direct result of his 
military service and have been continuous since his discharge 
from service.  The Board observes that Dr. JAB does not 
specifically identify the Veteran's clinical diagnosis during his 
treatment; however, he demonstrates that the Veteran's knee 
complaints were symptomatic from military service to the time of 
his diagnosis of degenerative joint disease in both knees in 
2006.  Therefore, the Board determines that the evidence of a 
relationship between the Veteran's current bilateral knee 
disorder and his military service is in equipoise. 

In light of the above, the Board applies the benefit of the doubt 
doctrine to the Veteran's claims and finds that it is at least as 
likely as not that the Veteran's bilateral knee degenerative 
joint disease, status post total knee arthroplasty on the left is 
related to his military service.  The Veteran's claims for 
service connection are granted.


ORDER

Service connection for a left knee degenerative joint disease, 
status post total knee arthroplasty is granted.

Service connection for a right knee degenerative joint disease is 
granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


